Citation Nr: 9930171	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-33 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
October 1946.

The Board in August 1997 found that the veteran had submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for a skin disorder.  The Board remanded 
the case to the RO for de novo adjudication of the issue, in 
accord with the holding in Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO in May 1999 denied service connection for 
psoriasis (claimed as a skin disorder).  

The appeal was returned to the Board for appellate 
consideration.  The Board in August 1999 referred the case 
for a medical expert opinion, as provided for in existing VA 
directive and 38 C.F.R. § 20.901 (1999).  In September 1999, 
the expert medical opinion was referred to the 
representative for review and an opportunity to submit 
additional evidence or argument.  The representative in 
October 1999 supplemented the record with additional written 
argument.   


FINDINGS OF FACT

1.  The trichophytosis in service resolved and is not 
currently shown.

2.  The veteran's psoriasis was initially manifested many 
years after service and is not linked medically to service or 
the trichophytosis in service. 


CONCLUSION OF LAW

A chronic skin disorder identified as psoriasis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107,  (West 1991); 38 C.F.R. §§ 3.303, 20.901 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that in November 1945 the 
veteran was referred for hospitalization with a diagnosis of 
severe, progressive ringworm of both lower legs.  The record 
of hospitalization in November 1945 showed a history of a 
progressive rash of one week's duration that first appeared 
on the legs as heat rash and gradually spread.  There were 
numerous circinate red papular lesions, and coalescent 
lesions, over the back, legs and crotch.  Nurse's notes 
indicate an admission diagnosis of ringworm, severe.  The 
final diagnosis was trichophytosis, legs and crotch, chronic, 
moderately severe.  The veteran was returned to duty after 
seven days of hospitalization.  

The veteran was hospitalized for otitis media in April 1946, 
June 1946 and September 1946 and the records do not mention 
any skin complaint or findings pertinent to the skin.  On the 
separation medical examination in September 1946, there was a 
report of a skin rash of the legs in "February 1945" 
incurred in service with no present physical defects.  The 
skin was described as normal on the examination report.  

The veteran in late 1946 filed his initial VA benefit 
application seeking disability compensation for ear trouble.  
In June 1985 he filed a claim with VA for severe ringworm, 
fungus, of the lower legs since service.  He reported 
treatment for other disorders at various times from 1964 to 
1976.   He stated in June 1985 that he had to use hydrogen 
peroxide for his skin rash.  The RO in July 1985 asked him to 
provide evidence, including a record of medical treatment.


The veteran submitted an extensive record of private medical 
treatment from 1979 through the mid 1980's.  On one occasion 
in July 1980 an examiner reported allergic dermatitis 
involving the external genitalia and swelling and redness 
around the eyes.  Another entry in April 1982 mentioned 
"keloid-Lidex".  Another examiner in late 1983 reported 
pink, warm and dry skin. 

On a VA examination in 1985, the veteran complained of 
"jungle rot" in the right ear, the legs and feet that was a 
recurring problem on the feet and legs.  He complained to the 
examiner of a rash on the lower extremity and groin, the 
anterior calves and feet.  He reported this had occurred 
since 1945 and waxed and waned. 

The veteran stated hydrogen peroxide and many antifungals had 
been tried for this and the problem seemed controlled but not 
cured.  It was noted that the skin was not active at this 
time and that it had been diagnosed as ringworm in the past.  
Examination of the groin and lower extremities showed no rash 
or other lesions.  The impression reported was fungal rash, 
not active at present time.  The examiner stated that this 
could not be diagnosed at the present time without disease 
activity.

The veteran submitted several pages from a dermatology 
treatise that discussed ringworm and it clinical variants.  
He stated in July 1986 correspondence that this text showed 
exactly what his skin looked like when it breaks out.  He 
stated that he had skin problems in service and still had 
them, and had had treatment for years.  He stated he was 
given "purple stuff" to put on the sores.

A clinical record from September 1986 included the veteran's 
history of "jungle rot" that he related to his stay in the 
Philippines.  It was reported that examination found 
extensive buttock folliculitis with minimal involvement of 
the upper thigh area.  No tinea was seen.  The impression was 
chronic buttock folliculitis.  It was noted that he was 
always worse in the summer.   A follow up report later in 
September noted the folliculitis had improved and that he had 
remission in the winter and flares in the summer.

On a VA examination in February 1987, the veteran was found 
to have scaly ears and nasolabial fold and chronic buttock 
folliculitis with milder involvement of the abdomen and upper 
thighs.  No scaling or fungus was seen on the groin, hands, 
feet or nails and there was no lymphadenopathy.  He recalled 
essentially the same history as reported in September 1986.  
The examiner reported chronic folliculitis of the buttocks, 
abdomen and thighs; seborrheic dermatitis of the face and 
ears and no evidence of chronic tinea infection.  

D. Gilmour, M.D., reported in February 1987 that the veteran 
had evidence of a chronic fungal perineal infection.  A VA 
treatment record in late 1987 showed fungal infection, lower 
extremities, listed among the veteran's disorders.  An entry 
dated in early 1988 mentioned drainage from the ears and skin 
eruption. 

At a RO hearing in 1987, the veteran recalled that he had 
problems with his skin annually since service.  He said that 
he used peroxide and was given medication for itching and 
that the problem was worse in warm weather.  (Transcript, 
inter alia, at 6, 12-13). 

In April 1989, the veteran wrote that he had fungus all over 
his body just like he did in 1945 and that he was treated at 
VA. 

Dr. Gilmour reported on two occasions in June 1989 that the 
veteran had a severe chronic dermatitis over most of his body 
that had the appearance of either nummular eczema or fungal 
dermatitis.  A pathologist was unable to determine whether 
there were fungal spores, but felt the appearance was of 
fungal dermatitis.  This was not confirmed by microscopic 
examination.  Dr. Gilmour opined that it was quite probable 
that the veteran's chronic dermatitis had its origin while he 
was in military service and that it had been a persistent 
intermittent problem since that time.  Records dated in early 
1989 were submitted showing possible fungal dermatitis.  In 
the statement in early June, it was reported that the veteran 
related a problem with chronic fungal dermatitis of the ears 
since 1945 and a recurrent fungal infection of the groin.


VA outpatient records showed the skin was evaluated in early 
1989 and that the assessments included dermatitis and 
probable psoriasis.  The veteran's history was consistent 
with that previously reported.  Subsequent reports in 1989 
and 1990 show psoriasis.  

The veteran in 1990 submitted several statements from persons 
who recalled his skin complaints since his return from 
military service.

A VA evaluation for hearing loss in 1991 mentioned the 
veteran's treatment for a yeast infection of the ear canal 
that had cleared.  It was noted there was some question of 
whether or not this was secondary to psoriasis in his ear.  
It was noted he had psoriasis over numerous body areas.  The 
impression included recurrent external otitis, fungal and/or 
psoriasis.  Psoriasis is also mentioned in 1993 VA outpatient 
treatment reports.  

On a 1994 VA examination of the skin the veteran recalled the 
history of skin infection in service and the course of a skin 
disorder after service.  The examiner's assessment was 
psoriasis for what was observed.  The examiner stated there 
was no obvious evidence of a secondary dermatophyte 
infection.

The veteran in 1995 correspondence stated, in essence, that 
he never had a skin condition until military service and that 
the records show treatment all through service.  He argued 
that the separation examination showed a rash of the legs and 
that trichophytosis in 1945 is the rash he has had since 
service.  He stated that the disorder was treated with over 
the counter medication until it was so bad that he had to see 
a doctor. 

Pursuant to the Board remand in 1997, the RO asked the 
veteran to identify the sources of treatment for his skin 
disorder.  He was also asked to recall where he tried to 
reenlist in 1950 and was released the same day because of his 
ears and skin.  



A follow up inquiry was sent in May 1998.  He responded by 
advising the RO that in 1950 he was recalled, but after his 
medical records were reviewed, he was told that he was not 
needed because of his skin condition and ear problems.  He 
also stated that he had provided all treatment records that 
were available and statements from persons aware of the 
problem.   

The record shows that no additional service medical records 
were located for the veteran.  

At a RO hearing in 1998 the veteran stated his skin disorder 
arose in the Philippines, that he had had it since service 
and that he was told he had psoriasis. 

On a VA examination in late 1998, the veteran recalled a rash 
in service that he thought was probably fungal and which had 
never gone away completely.  He reportedly had no history of 
psoriatic arthritis and no family history of psoriasis.  
After examination, the diagnosis was psoriasis, moderately 
severe.  

In early 1999, the VA examiner reviewed the veteran's medical 
records and reexamined the veteran.  The examiner noted the 
diagnosis in service of trichophytosis, which he indicated 
was a dermatophyte infection or tinea.  The examiner stated 
that on the recent examination the diagnosis was psoriasis 
and that no obvious evidence of tinea infection was seen. 

The veteran's history was once again recounted and in 
addition he stated that he had his own ultraviolet light 
source at home that he had been given.  An erythematous patch 
under the left axilla and confluent macular annular 
discoloration of the inner thighs was subjected to "KOH" 
examination that was negative.  The diagnosis was psoriasis.  
The examiner stated that based upon the two negative "KOH" 
examinations there was no obvious evidence that the veteran 
had active dermatophyte (fungus, ringworm, etc,) infections.  



The examiner went on to state that he had no idea whether the 
veteran had psoriasis or dermatophyte infection in the past.  
According to the examiner, it was possible that he may have 
had dermatophyte infection in the past but that was not what 
he had today.  The examiner stated that the veteran may have 
had psoriasis or dermatophyte infection in the past but that 
he had psoriasis on the day of examination and on previous 
examinations in December 1997 and April 1994.  It was the 
examiner's opinion that the veteran had had psoriasis for at 
least five years.

Pursuant to the representative's argument regarding the 
adequacy of the VA examinations, the Board in August 1999 
requested an opinion from a medical expert associated with VA 
as provided in 38 C.F.R. § 20.901(a) (1999).  The medical 
expert was provided the veteran's claims folder and asked to 
render an opinion as to the most likely etiology for the 
trichophytosis in 1945, the nature and severity of his 
present psoriasis and the likelihood of a relationship 
between the skin condition reported in 1945 and the chronic 
psoriasis.

The examiner opined that the trichophytosis was by definition 
a dermatophyte infection of the skin that was synonymous with 
"jock itch" or "ring worm" type of skin infection.  The 
medical expert noted that the veteran was diagnosed with this 
in service that was moderately severe in the crotch and legs.  
The physician noted that it improved and the veteran was 
returned to duty.

The examiner stated that there was no known relationship 
between psoriasis and trichophytosis and therefore it was not 
likely that there was any relationship between the veteran's 
chronic psoriasis and his trichophytosis in 1945.  The 
medical expert opined that the only way a case could be made 
for a relationship between the two disorders would be an 
assertion of misdiagnosis of the disorder in 1945 as 
trichophytosis rather than the onset of psoriasis in 1945.  
The examiner did not believe that it was possible to prove 
that there was a misdiagnosis in 1945, or that it was as 
likely as not that a misdiagnosis was made. 

The medical expert stated that based on the available service 
records and diagnoses contained therein, it must be concluded 
that the veteran had trichophytosis that improved and he was 
returned to duty.  The medical expert stated that the veteran 
developed psoriasis later, a completely different skin 
disease, completely unrelated to trichophytosis.

The representative in response to the expert medical opinion 
argued that consideration should be given to whether the skin 
disorder in service aggravated the psoriasis under the theory 
discussed in Allen v. Brown, 7 Vet. App. 439 (1995). 

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).



Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

The Board may obtain a medical opinion from the Chief Medical 
Director of the Veterans Health Administration of the 
Department of Veterans Affairs on medical 
questions involved in the consideration of an appeal when, in 
its judgment, such medical expertise is needed for equitable 
disposition of an appeal.

(b) The Board may refer pathologic material to the Armed 
Forces Institute of Pathology and request an opinion based on 
that material.

(c) The Board may obtain an opinion from the General Counsel 
of the Department of Veterans Affairs on legal questions 
involved in the consideration of an appeal.

(d) When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate 
official of the institution will select the individual 
expert, or experts, to give an opinion.

(e) For purposes of this section, the term ``the Board'' 
includes the Chairman, the Vice Chairman, any Deputy Vice 
Chairman, and any Member of the Board before whom a case is 
pending.  38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. §  
20.902

When an opinion is requested by the Board pursuant to Rule 
901 (Sec. 20.901 of this part), the Board will notify the 
appellant and his or her representative, if any. When the 
opinion is received by the Board, a copy of the opinion will 
be furnished to the appellant's representative or, subject to 
the limitations provided in 38 U.S.C. 
5701(b)(1), to the appellant if there is no representative. A 
period of 60 days from the date of mailing of a copy of the 
opinion will be allowed for response. The date of mailing 
will be presumed to be the same as the date of the letter or 
memorandum which accompanies the copy of the opinion for 
purposes of determining whether a response was timely filed.  
38 C.F.R. §  20.903.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence showing skin complaints in service and 
medical opinion suggesting a nexus to service for skin 
manifestations noted 1989, the Board finds that the veteran 
has met this initial burden.

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
veteran in regard to the development of his claim.  

The Board in remanding the case sought to ensure the veteran 
was afforded due process in view of the information in the 
service medical records, VA examination reports and the 
opinion of his personal physician in 1989.  In addition he 
provided statements from persons who recalled his skin 
problems.  

The Board in 1999 asked for and received a VHA opinion.  In 
obtaining this opinion, the Board in effect agreed with the 
representative's request for a medical expert opinion.   The 
veteran and his representative were advised of the Board's 
decision to obtain a VHA opinion and they did not offer 
argument challenging the opinion as inadequate upon being 
furnished a copy of the opinion.     

The Board observes that the RO has made a diligent effort to 
obtain an adequate record.  The RO did complete the actions 
requested and the Board has not been alerted to evidence 
probative in the determination of service connection for a 
skin disorder that is likely available but that has not as 
yet been obtained.  The Board must observe that the VHA 
opinion appeared to be comprehensive and took into account 
the veteran's complaints and pertinent history.  It appears 
the examiner responded to the specific questions set forth in 
the Board request.  The Board is left with the belief that 
the record is sufficient for an informed evaluation, without 
any potential prejudice being called to its attention.  
Stegall v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

The Board finds that the medical evidence preponderates 
against the claim for service connection, as it does not 
offer a basis supporting that the current psoriasis is linked 
to service.  The Board will not overlook information in the 
record that conflicts with the opinions favoring the 
diagnosis of psoriasis as the only skin disorder present, but 
overall these reports do not show trichophytosis at any time 
since service.  The service records show the veteran's 
assignment for regular duty after hospitalization in late 
1945.  Thereafter he is not shown to have an active skin 
disorder.  The separation examination found a normal skin and 
there was a specific finding of no present disability.  


The opinion of Dr. Gilmour in 1989 conceded that the belief 
that the veteran had a fungal infection was not proven by 
pathology.  Since the late 80's psoriasis has been in the 
forefront of diagnoses and has been the exclusive diagnosis 
on several recent VA examinations.  In fact, the testing for 
secondary dermatophyte infection in 1999 confirmed the 1994 
impression of no such infection complementing the veteran's 
psoriasis.  The VHA medical expert opinion noted that 
trichophytosis was a type of dermatophyte infection but did 
not establish that disorder currently. 

As significant is the finding that no relationship exists 
between that disorder and the current psoriasis.  There has 
been no opinion offered to contradict that conclusion.  
Therefore, the evidence, viewed objectively, is not at least 
in relative equipoise on the question of whether the veteran 
has psoriasis linked to service. The Board finds that the 
competent evidence does preponderate against the claim, and 
the claim should be denied.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The medical expert opinion offered a well reasoned analysis 
against service connection for psoriasis and no other skin 
disorder was found.  There is no contemporaneous competent 
opinion to the contrary so as to reasonably call into 
question the expert opinion or the previous VA opinions that 
have consistently found only psoriasis for many years.  As 
with any piece of evidence, the credibility and weight to be 
attached to the expert opinion and others of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Lay observation is not sufficient 
to establish a medical diagnosis or causation.  

The appellant produced evidence supporting a contention of a 
service-related nexus for a skin disorder. The Board has 
commented as to why it does not find the evidence of 
sufficient probative value to find in favor of the appellant. 
The VHA medical expert opinion offers a well reasoned opinion 
for the application of 38 C.F.R. § 3.303(d) with regard to 
psoriasis.   

It is on the basis of the medical evidence in service and 
thereafter that the Board finds the evidence preponderates 
against a claim for service connection for the veteran's skin 
disorder.  There is no credible evidence in favor of service 
connection on a direct basis for psoriasis or to find that he 
has now a coexisting skin disorder that may be linked to the 
trichophytosis in service.  The argument for secondary 
service connection is noted, but the Board must observe that 
the claim has not been adjudicated on the theory of secondary 
service connection and that before any action could be taken 
there must be, at a minimum, a well grounded claim. The 
principle that VA cannot assist in developing a claim that is 
not well grounded was recently discussed at length in Morton 
v. West, 12 Vet. App. 477 (1999).

ORDER

Service connection for a skin disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

